Title: To James Madison from James Monroe, 8 June 1803
From: Monroe, James
To: Madison, James



private
Dear Sir
Paris June 8 1803.
In our publick communications we have been so full that little is left to be added here. I inclose you a letter open addressed to Genl. Mason, W. C. Nicholas & Mr. Breckinridge containing a statment of facts relative to what has occurr’d here which I have thought it proper to put under yr. controul. You may either deliver or retain it to be returned to me when I get back to America. Circumstances may occur to make a knowledge of those facts necessary, in wh. case it is possible there may be an advantage in their being known, without its being supposed they came from you. Of this you will judge and dispose of the inclosed as you think best. You will readily conceive how much to be avoided every thing like a discussion of the kind referrd to is to be. I sincerely wish my colleague to derive all the advantage & credit which his good exertions & intentions entitle him to, but the transaction ought to rest on its true ground, as a memorable incident in our history tending to prove the wisdom of the measures of the last session. I am of opinion that it imports the credit of the admn. to treat him with kindness & attention. Having sufficiently explained myself in my private letter—by Mr. Hughes I say nothing on this occasion other than to refer you to that. I shall inclose to yr. care a letter to Mr. Jones & probably others to be sent after Mr. Jay to Havre; having no time to write them at present or even to inlarge in this. Sincerely I am yr. friend & servt
Jas. Monroe
 

   
   RC (DLC: Rives Collection, Madison Papers).



   
   Enclosure not found, but Monroe’s draft, dated 25 May (DLC: Monroe Papers; 3 pp.), announced the signing of the treaty for the acquisition of Louisiana and gave all the credit for the negotiation to “the wise and firm tho’ moderate measures of the Executive & Congress during the last session.”



   
   See Monroe to JM, 14 May 1803 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 4:610–15).


